Citation Nr: 1708858	
Decision Date: 03/22/17    Archive Date: 04/03/17

DOCKET NO.  10-12 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral foot disabilities to exclude plantar fasciitis and fractures of the left fourth and fifth toes, to include bilateral pes cavus, pes supinates, calcaneal varus, heel spur and metatarsus varus deformities, and to include as secondary to service-connected disabilities.  

2.  Entitlement to an effective date prior to May 5, 2014, for the award of service connection for left Achilles tendonitis status post rupture repair associated with plantar fasciitis.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Peters, Counsel

INTRODUCTION

The Veteran had active duty service from June 1986 to June 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which in pertinent part denied reopening service connection for the above bilateral feet disorder claim.  The Veteran timely appealed that decision.  

The case was before the Board in June 2011, at which time the Board reopened the service connection claim for the above-noted bilateral foot disorder.  The Board remanded the reopened claim for additional development at that time, as well as in August 2014.  The case was returned to the Board in April 2016, at which time the Board denied service connection for bilateral hearing loss and tinnitus.  The Board considers those claims to be final at this time and will no longer discuss them in this decision.  See 38 C.F.R. § 20.1103 (2016).  The Board also remanded the bilateral foot disorder claim for additional development in April 2016.  The case has been returned to the Board at this time for further appellate review.  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Initially, the AOJ awarded service connection for left Achilles tendonitis in a January 2015 rating decision; the AOJ assigned a 10 percent evaluation for that disability, effective May 5, 2014.  The Veteran submitted a February 2015 Notice of Disagreement, VA Form 21-0958, indicating that he disagreed with the assigned effective date for that award of service connection.  

As a timely notice of disagreement with the earlier effective date issue for the award of service connection for left Achilles tendonitis has been received, the Veteran has appropriately initiated the appellate process respecting that claim, and VA has a duty to issue a statement of the case as to that issue so that the Veteran may complete an appeal by filing a Substantive Appeal.  See Manlincon v. West, 12 Vet. App. 238 (1999).  Therefore, the earlier effective date issue for the award of service connection for left Achilles tendonitis is remanded at this time.

Turning to the bilateral feet claim, in the previous April 2016 remand, the Board ordered the AOJ contact the National Personnel Records Center (NPRC), the Joint Services Records Research Center (JSRRC), or other appropriate entities in order to obtain a copy of the October 31, 1986 accident report.  After contacting the appropriate official sources, the AOJ was to place a memorandum of unavailability in the claims file respecting that document if it was unavailable and further attempts to obtain that document would be futile.  

A review of the claims files and AOJ's actions after the April 2016 remand demonstrates that the AOJ never contacted the NPRC, JSRRC or any other entity in order to obtain a copy of that accident report; nor is there any memorandum of unavailability respecting that document in the claims file.  Consequently, the Board must find that the previous remand instructions were not substantially complied with and a remand is necessary at this time.  See Stegall v. West, 11 Vet. App. 268 (1998) (A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order).

The Board additionally asked for either an addendum opinion or a new VA examination regarding the Veteran's claimed bilateral feet disorders; the AOJ obtained a new VA examination of the Veteran's claimed bilateral feet disorders in May 2016.  However, in that examination and in a subsequent addendum opinion, the VA examiner did not adequately answer the Board's question regarding whether there were any superimposed injuries or disease in service on the congenital defects of the feet that resulted in additional disability of the feet beyond the conditions which have already been service connected.  Consequently, on remand, the Board requests that yet another VA examination be afforded to the Veteran which addresses this requested opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Stegall, supra.

On remand, any outstanding VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Sullivan v. McDonald, 815 F.3d 786 (Fed. Cir. 2016) (where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ is directed to promulgate a statement of the case on the issue of an effective date prior to May 5, 2014, for the award of service connection for left Achilles tendonitis.  The issue should be returned to the Board only if a timely substantive appeal is received.

2.  Contact the NPRC, JSRRC and/or any other appropriate entity for a copy of the October 31, 1986 accident report that refers to the incident where the Veteran's foot was rolled over by a vehicle during service.  A copy of that accident report should be associated with the claims file.  The AOJ must document their efforts to obtain the accident report in the claims file.

3.  If after contacting all of the above appropriate entities, a copy of the October 31, 1986 accident report is unavailable and further attempts to obtain a copy of that accident report are deemed to be futile, a memorandum of unavailability must be associated with the claims file and the Veteran should be so notified of the unavailability of that document.  

4.  Obtain any and all VA treatment records from the Dallas VA Medical Center, or any other VA medical facility that may have treated the Veteran, and associate those documents with the claims file.

5.  Only after completion of all of the above development, schedule the Veteran for a VA examination by an examiner who has not been involved in this case previously to determine whether the Veteran's currently nonservice-connected disorders of the feet are related to service or are secondary to his already service-connected foot/toe disabilities.  The claims folder must be made available to and be reviewed by the examiner.  All tests deemed necessary should be conducted and the results reported in detail.

After review of the claims file and examination of the Veteran, the examiner should identify all disorders of the feet found, including bilateral pes cavus, pes supinates, calcaneal varus, heel spur and metatarsus varus deformities (excluding the already service-connected plantar fasciitis and fractures of the left fourth and fifth toes).  

The examiner should then discuss the following:

(a) Whether the Veteran's bilateral pes cavus, pes supinates, calcaneal varus, heel spur and metatarsus varus deformities are congenital defects, congenital diseases, or neither.  (A defect is a condition that can neither improve nor worsen.  A congenital disease, for VA adjudication purposes, is a congenital condition that is subject to improvement and worsening.)  The examiner should provide a detailed explanation for the conclusion.  If such is considered a congenital defect, the examiner should go to question (b); a congenital disease, skip to (c); or, if it is neither, skip to (d).

(b) If the Veteran's bilateral pes cavus, pes supinates, calcaneal varus, heel spur and metatarsus varus deformities are found to be congenital defects, the examiner should opine whether the Veteran has any other currently diagnosed disorder(s) other than the Veteran's service-connected bilateral plantar fasciitis and fractures of the left fourth and fifth toes, which represent superimposed diseases/disorders that began during military service, which resulted in an additional disability of the feet?  The examiner must also address question (e).

(c) If the Veteran's bilateral pes cavus, pes supinates, calcaneal varus, heel spur and metatarsus varus deformities are found to be congenital diseases, the examiner must opine whether the Veteran's bilateral pes cavus, pes supinates, calcaneal varus, heel spur and metatarsus varus deformities were aggravated (i.e., permanently worsened beyond the normal progression of that disease) during the Veteran's active duty service.  The examiner must also address question (e).

(d) If the Veteran's bilateral pes cavus, pes supinates, calcaneal varus, heel spur and metatarsus varus deformities are found to be not be congenital conditions, the examiner should opine whether it is at least as likely as not (50 percent or greater probability) that each diagnosed condition began during or is otherwise the result of military service.  The examiner must also address question (e).

(e) Finally, the examiner should opine whether the Veteran's bilateral pes cavus, pes supinates, calcaneal varus, heel spur and metatarsus varus deformities are at least as likely as not is (a) caused by; or (b) aggravated by his service-connected bilateral plantar fasciitis, fractures of left fourth and fifth toes, and left Achilles tendonitis disabilities, to include the combined effects of those disabilities such as any abnormal gait and weightbearing.

If aggravation of the Veteran's bilateral pes cavus, pes supinates, calcaneal varus, heel spur and metatarsus varus deformities by his service-connected disabilities is found, the examiner must attempt to establish a baseline level of severity of those disabilities prior to aggravation by the service-connected disabilities.

All findings should be reported in detail and all opinions must be accompanied by a clear rationale.  

6.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the Veteran's claim of service connection for bilateral foot disabilities to exclude plantar fasciitis and fractures of the left fourth and fifth toes, to include bilateral pes cavus, pes supinates, calcaneal varus, heel spur and metatarsus varus deformities, and to include as secondary to service-connected disabilities.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

